Case 5:21-cv-00103-PD Document 21 Filed 08/17/21 Page 1 of 2 Page ID #:42



     Monica Perales
1    Attorney at Law: 297739
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Murietta Anna Gutierrez
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
9
10
11   MURIETTA ANNA GUTIERREZ,               ) Case No.: 5:21-cv-00103-PD
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     KILOLO KIJAKAZI,                       )
15                                          )
     Acting Commissioner of Social
                                            )
16   Security,                              )
                                            )
17                                          )
                  Defendant.                )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE:       August 17, 2021
23                            ___________________________________
                              THE HONORABLE PATRICIA DONAHUE
24                            UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
Case 5:21-cv-00103-PD Document 21 Filed 08/17/21 Page 2 of 2 Page ID #:43



     DATE: August 9, 2021        Respectfully submitted,
1
                                 LAW OFFICES OF LAWRENCE D. ROHLFING
2
                                       /s/ Monica Perales
3                            BY:
                                Monica Perales
4                               Attorney for plaintiff Murietta Anna Gutierrez
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                         -2-
